            Case 21-53052-sms                         Doc 4          Filed 04/15/21 Entered 04/15/21 15:41:21             Desc Main
                                                                     Document      Page 1 of 1

                                                               United States Bankruptcy Court
                                                                     Northern District of Georgia
 In re      Theresa Sue Ready                                                                              Case No.
                                                                                   Debtor(s)               Chapter    7



                                  STATEMENT REGARDING PAY STUBS (11 U.S.C. §521(A)(1))


         I, Theresa Sue Ready , hereby certify that during the 60 day period preceding the filing of my bankruptcy
petition in this case, I did not receive pay stubs from an employer because:


            I am unemployed; or


            I am self-employed; or


            My employer did not provide pay stubs.


            Other




 Date April 15, 2021                                                   Signature   /s/ Theresa Sue Ready
                                                                                   Theresa Sue Ready
                                                                                   Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
